Citation Nr: 1440224	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1978.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012 the Veteran testified at a DRO hearing in Waco, Texas. A transcript of that hearing is in the claims file.

In February 2013, the Board reopened the claim of service connection for a bilateral eye disorder and remanded it for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the claim to obtain a medical opinion as to the diagnoses of the Veteran's current eye disorders as well as medical opinions as to the relationship between these eye disorders to his military service as well as to his service connected disabilities, including the stroke caused by his service-connected hypertension.  In this regard, the Remand specifically requested that "[a] rationale for all opinions proffered must be set forth in the examination report."  

However, while the post-Remand record shows the Veteran was provided a VA examination in April 2013, the Board finds the opinions provided by that examiner as to the origins of his current eye disorders (i.e. cataracts and ptosis) inadequate because the examiner's options are not supported by any rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that a Remand is required to obtain an addendum to the April 2013 VA examination to obtain this missing rationale.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

While the appeal is in Remand status, any outstanding contemporaneous VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain and physically or electronically associate with the claims file all of the Veteran's post-August 2013 treatment records from all Texas VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining an authorization from the Veteran, obtain and physically or electronically associate with the claims file all of his post-January 2012 treatment records from Southwest Ophthalmology.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, obtain an addendum to the April 2013 VA examination by the same examiner or, if not available, another qualified examiner.  The claims file should be provided to the examiner in connection with the opinion.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide clarification as to the April 2013 VA examiner's answers to the following questions:

a) For each current eye disability diagnosed (this would include any eye disability present during the pendency of the Veteran's appeal, even if now resolved), is it at least at likely as not (a degree of probability of 50 percent or higher) that the current eye disability is related to the Veteran's period of active military service?

b) Please opine as to whether it is at least as likely as not that any of the current eye disabilities are caused by any of the Veteran's current service-connected disabilities, which presently include hypertension with decreased kidney function; right upper extremity weakness, status post cerebrovascular accident (CVA); memory loss, status post CVA; right lower extremity weakness, status post CVA; condyloma acuminate, postoperative, and incontinence.

c) Please opine as to whether it is at least as likely as not that any of the current eye disabilities are aggravated by any of the Veteran's current service-connected disabilities, which presently include hypertension with decreased kidney function; right upper extremity weakness, status post cerebrovascular accident (CVA); memory loss, status post CVA; right lower extremity weakness, status post CVA; condyloma acuminate, postoperative, and incontinence.  If aggravation is found, the examiner should determine, if possible, the level of severity of the eye disability prior to aggravation by the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A rationale for all opinions proffered must be set forth in the addendum.  If no rationale is provided, the opinion will be deemed inadequate for adjudication purposes.

In providing the requested opinions the examiner cannot rely solely on lack of corroborating documentation in service treatment records as the rationale for any opinion.

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

